Citation Nr: 1520900	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A VA examination was performed in February 2013.  The examiner found the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  Moreover, the examiner indicated the Veteran does not have another diagnosed mental disorder.  The examiner stated the Veteran presented with "unmistakable evidence of psychiatric symptom amplification/over-endorsement and intentionally poor cognitive effort..."  As a result, the examiner did not provide an opinion regarding the Veteran's alleged stressors and his service.

Notwithstanding the February 2013 examiner's opinion, the record includes a private psychological evaluation performed in February 2011 which diagnoses the Veteran with chronic severe PTSD along with combat stressors during Operation Desert Shield/Desert storm and a GAF of 37.  A GAF score of 37 represents a severe impairment.

In light of the February 2011 private psychological evaluation's medical diagnosis, a medical opinion as to whether there is credible evidence to support the Veteran's claimed in-service stressors as well as a medical opinion regarding the causal nexus between the current symptomatology and the specific claimed in-service stressors is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's psychiatric treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afford a psychiatric examination.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present, including the present diagnosis of PTSD.  A complete rationale should be provided for all requested opinions.

a.  The examiner should provide an opinion as to whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor or stressors underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.  

c.  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder was caused by or incurred in-service. 

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




